Citation Nr: 0838166	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to May 27, 1992 for 
the grant of service connection for prostate cancer.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had corroborated active duty service from 
November 1954 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision in which the 
RO granted an earlier effective date of May 27, 1992 for the 
award of service connection for prostate cancer.  The Board 
notes that, in his June 2004 claim for an earlier effective 
date, the veteran indicated that he did "not see [his] POA 
listed he [had] submitted a VA Form 21a in November."  
However, after a thorough search of the claims file, no VA 
Form 21-22a, appointing a representative was found.  As the 
veteran has not reiterated his assertion that he has a 
representative or even named one since June 2004 and he is 
cognizant of what form must be filed to appoint one, the 
Board will proceed with adjudication of the matter on appeal 
as if he has no appointed representative.  The Board further 
notes that the veteran has been notified of his right to 
representation, notably in a January 2006 letter.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  On May 27, 1992, the Baltimore, Maryland RO (Baltimore 
RO) received the veteran's initial claim for service 
connection for prostate cancer, after he was diagnosed with 
prostate cancer in April 1992.

4.  The record contains no statement or communication from 
the veteran, prior to May 27, 1992, that constitutes a 
pending claim for service connection for prostate cancer. 


CONCLUSION OF LAW

The claim for an effective date prior to May 27, 1992, for 
the grant of service connection for prostate cancer is 
without legal merit.  38 U.S.C.A. §§ 1116, 5101, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 
3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to May 30, 2008, when 
38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. 112 (2004).  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. 

The Board notes that post-rating letters dated in January and 
March 2006 provided notice to the veteran regarding the 
assignment of effective dates and the February 2007 statement 
of the case (SOC) set forth the criteria governing the 
assignment of effective dates and readjudicated his earlier 
effective date claim.  Following notice, the veteran has been 
afforded the opportunity to present evidence and argument 
with respect to his claim for an earlier effective date.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran in connection 
with the matter on appeal.  While this notice post-dates the 
rating decision on appeal, the claims file also reflects 
evidence of actual knowledge on the part of the veteran of 
what information or evidence was needed to substantiate a 
claim for an earlier effective date, in this regard the Board 
points to the veteran's June 2004 statement where he 
discusses the "Nehmer lawsuit and the granting of 
retroactive Agent Orange benefits."  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Finally, as will 
be explained below, the veteran's earlier effective date 
claim lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claim 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Analysis

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era, as such he is presumed to 
have been exposed to herbicides.  In April 1992, the veteran 
was first diagnosed with prostate cancer.  On May 27, 1992, 
the Baltimore RO received the veteran's original (informal) 
claim for service connection for prostate cancer.  In a June 
1992 rating action, the Baltimore RO denied service 
connection for prostate cancer.  Subsequently, prostate 
cancer was added to the list of diseases subject to service 
connection on a presumptive basis secondary to herbicide 
exposure, effective November 7, 1996.  In a July 1997 rating 
decision, the Baltimore RO granted service connection for 
prostate cancer, effective November 7, 1996.  In an October 
2004 rating decision, the subject of this appeal, the 
Wilmington, Delaware RO (Wilmington RO) assigned an earlier 
effective date for the grant of service connection of May 27, 
1992, the date of receipt of the veteran's original claim.

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

However, in cases involving presumptive service connection 
due to herbicide exposure, there is an exception to the 
provisions set forth above.  38 C.F.R. § 3.816 sets forth the 
effective date rules required by orders of the United States 
district court in the class-action case of Nehmer v. U. S. 
Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 
17, 1991) (Nehmer Stipulation).  For purposes of this 
section, a Nehmer class member includes a Vietnam veteran who 
has a covered herbicide disease, here prostate cancer.  The 
veteran served in the Republic of Vietnam from February 14, 
1967 through February 4, 1968 and from November 1, 1969 
through October 31, 1970.  Thus, the veteran is considered a 
Nehmer class member.  See 38 C.F.R. § 3.816(b)(1),(2).  

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award, if the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before the VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, will be the later of the date such 
claim was received by VA or the date the disability arose, 
unless the claim was received within a year following 
separation from service.  A claim will be considered a claim 
for compensation for a particular covered herbicide disease 
if: (1) the claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulations establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Prostate 
cancer was added to the list of diseases subject to service 
connection on a presumptive basis, effective November 7, 
1996.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In various written statements, the veteran asserted that 
based on the Nehmer decision the effective date should be the 
date of diagnosis in 1992, not the date of receipt of the 
claim.  

The record reflects that the veteran's original informal 
claim for service connection for prostate cancer was received 
by the Baltimore RO on May 27, 1992, after having been 
diagnosed with the disease in April 1992.  The veteran does 
not dispute that he submitted his original claim on May 27, 
1992.  Because the veteran's claim was received, and denied, 
by the Baltimore RO after May 3, 1989, more than one year 
following his discharge from service, and before prostate 
cancer was added as a presumptive disease in November 1996, 
the provisions of 38 C.F.R. § 3.816(c)(2) apply.  These 
provisions state that the effective date of the award will be 
the later of the date such claim was received by VA or the 
date the disability arose. 

Inasmuch as there was no pending claim for service connection 
for prostate cancer prior to May 27, 1992, there is no legal 
basis for granting an earlier effective date for service 
connection for prostate cancer.  The Board acknowledges the 
veteran's belief that the award should be made retroactive to 
the date he was diagnosed with prostate cancer in April 1992.  
However, the governing legal authority makes clear that, 
under these circumstances, the effective date can be no 
earlier than that assigned.  Id. 

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of for 
service connection for prostate cancer earlier than May 27, 
1992 is assignable, the claim must be denied.  Where, as 
here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to May 27, 1992 for the grant of 
service connection for prostate cancer is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


